DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH SHIELDING FEATURES INTEGRAL WITH A LATERAL WALL OF A FRAME--.
Claim Objections
Claim 2-5, 11-15, and 17-18 are objected to because of the following informalities:  In claim 2 lines 3-4, the phrase “the connector and the counter connector is fitted with each other” should read --the connector and the counter connector are fitted with each other--.  Claims 3-5, 11-15, and 17-18 include all the limitations of claim 2 and are rejected for the same reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR2020008840A).
With regard to claim 1, Kim teaches, as shown in figures 1-3: “A connector 100 comprising a frame 130 and being capable of allowing a counter connector 200 to be fitted in an inside of the frame 130, the connector 100 comprising: a lateral wall (outer wall of 130 in figure 2) provided in the frame 130 and surrounding the counter connector 200 which is in a state of being fitted with the connector 100; a first terminal c1 and a second terminal c2 separately disposed at different positions in the inside of the frame 130; and a blocking portion 132 disposed between the first terminal c1 and the second terminal c2 in the inside of the frame 130, wherein the lateral wall is seamlessly continuous over an entire circumference of the frame 130, and wherein the lateral wall and the blocking portion 132 are formed of a single member and are integrated”.

 With regard to claim 2, Kim teaches: “The connector according to claim 1”, as shown above.
Kim also teaches, as shown in figures 1-3: “wherein the frame 130 has an opening (above 131 in figure 2) at one end of the frame 130 in a fitting direction (up-and-down direction in figure 2) in which the connector 100 and the counter connector 200 is fitted with each other, wherein the counter connector 200 enters the inside of the frame 130 through the opening to 

With regard to claim 3, Kim teaches: “The connector according to claim 2”, as shown above.
Kim also teaches, as shown in figures 1-3: “wherein the frame 130 includes a bottom wall 131 extending toward the inside of the frame 130 from an end portion of the lateral wall on an opposite side to the opening in the fitting direction, and wherein the lateral wall, the bottom wall 131 and the blocking portion 132 are formed of a single member and are seamlessly joined to one another”.

With regard to claim 4, Kim teaches: “The connector according to claim 3”, as shown above.
Kim also teaches, as shown in figures 1-3 and taught in paragraph 50: “wherein the lateral wall, the bottom wall 131 and the blocking portion 132 are formed of a single metal sheet, and wherein the blocking portion 132 is formed by bending the metal sheet at a boundary portion between the bottom wall 131 and the blocking portion 132 in the metal sheet”.

With regard to claim 10, Kim teaches: “The connector according to claim 1”, as shown above.
Kim also teaches, as shown in figures 1-6(a) and taught in paragraphs 58-59: “wherein the blocking portion 132 is connected to a ground potential p”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amemori et al. (2021/0175649).
With regard to claim 1, Amemori teaches, as shown in figures  1-4 and 6: “A connector 10 comprising a frame 16 and being capable of allowing a counter connector 20 to be fitted in an inside of the frame 16, the connector 10 comprising: a lateral wall (outer wall of pieces 16 in figure 3) provided in the frame 16 and surrounding the counter connector 20 which is in a state of being fitted with the connector 10; a first terminal (right terminal 15 in figure 3) and a second terminal (left terminal 15 in figure 3) separately disposed at different positions in the inside of the frame 16; and a blocking portion 33 disposed between the first terminal and the second terminal in the inside of the frame 16”.
Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

With regard to claim 2, Amemori teaches: “The connector according to claim 1”, as shown above.
Amemori also teaches, as shown in figure 1-3 and 6: “wherein the frame 16 has an opening (formed by guide 17 in figure 2) at one end of the frame 16 in a fitting direction (Z-direction in figure 2) in which the connector 10  and the counter connector 20 is fitted with each other, wherein the counter connector 20 enters the inside of the frame 16 through the opening to be fitted with the34 connector 10, and wherein the blocking portion 33 protrudes along the fitting direction from an end on an opposite side to the opening of the frame 16 in the fitting direction”.

With regard to claim 9, Amemori teaches: “The connector according to claim 1”, as shown above.
.
Allowable Subject Matter
Claims 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 11-18 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831